Citation Nr: 0611725	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-09 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 40 
percent for residuals of a low back injury with a 
laminectomy, to include symptoms of fatigue and insomnia.  

2.  Entitlement to service connection for hypertension, heart 
murmur, and aortic insufficiency with bicuspid valve, also 
claimed as secondary to the service-connected residuals of a 
low back injury and also as due to an undiagnosed illness.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to January 
1988 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's low back disability is not pronounced, with 
persistent symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The veteran does not have unfavorable ankylosis of the entire 
thoracolumbar spine.  The veteran also does not have 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months.  

2.  The veteran's hypertension, heart murmur, and aortic 
insufficiency with bicuspid valve were not caused by his 
active service from January 1985 to January 1988 and from 
January 1991 to April 1991.  

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for residuals of a low back injury with laminectomy 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5243 (2005); 38 C.F.R. § 4.71a, DC 5293 (2003).  

2.  Service connection for hypertension, a heart murmur, and 
aortic insufficiency with bicuspid valve, to include as 
secondary to service-connected residuals of a low back injury 
and as due to an undiagnosed illness, is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.317 (2005). 

3.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The Board notes that the RO addressed the previous and 
amended criteria in its September 2004 supplemental statement 
of the case (SSOC).  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4. 
Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran a 40 percent rating under DC 5293, 
intervertebral disc syndrome.  38 U.S.C.A. § 4.71a (2003).  A 
40 percent rating is assigned where the disability is severe, 
with recurring attacks with intermittent relief.  The next 
highest rating is 60 percent, which is assigned where the 
disability is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Under the amended criteria, the veteran's low back disability 
would be rated under DC 5243, invertebral disc syndrome.  
38 C.F.R. § 4.71a (2005).  The General Rating Formula for 
Diseases and Injuries of the Spine provides, in pertinent 
part, for a 40 percent evaluation when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
next highest rating is 50 percent, which is assigned where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  

Under DC 5243, the veteran's disability may also be rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes if it results in a higher 
evaluation than the General Rating Formula for Diseases and 
Injuries of the Spine.  A 40 percent evaluation is assigned 
where there are incapacitating episodes with a total duration 
of at least 4 weeks, but less than 6 weeks during the past 12 
months.  The next highest rating is 60 percent, which is 
assigned where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

There is no record of the veteran suffering incapacitating 
episodes due to his low back disability.  Thus, he cannot be 
assigned a compensable rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The veteran underwent a VA lumbar spine examination in 
October 2004.  The veteran's forward flexion was 50 degrees.  
Thus, he would only be assigned a 20 percent evaluation under 
the amended criteria set forth in the General Rating Formula 
for Diseases and Injuries of the Spine.  Therefore, the older 
criteria are more favorable to the veteran.  

At the veteran's October 2004 VA lumbar spine examination, he 
reported that his pain was low grade but never completely 
absent.  He had occasional radiation of pain to his buttocks 
and down the backs of his thighs.  He denied bowel, bladder, 
or erectile dysfunction.  The veteran also denied flare-ups.  
He reported that he no longer needed his back brace and had 
not used it in a year.  The veteran was able to transfer out 
of bed, walk, use the toilet, bathe, groom, dress, and drive.  
His back disability did not require him to use any assertive 
walking devices, though he uses knee braces for his knee 
disability.  

The veteran's lateral flexion was 30 degrees bilaterally and 
was slow.  His rotation was 30 degrees bilaterally.  His 
lumbar extension was 25 degrees with pain at 25 degrees.  
Forward flexion was 50 degrees with pain.  On repetitive 
testing, his forward flexion increased to 75 degrees.  There 
were no further losses of range of motion secondary to pain, 
weakness, or incoordination.  His passive range of motion 
lacked a positive straight leg raise sign.  He had normal 
muscle strength in both legs.  His right leg had a subjective 
decrease to light touch on lateral aspects of his right 
thigh.  There were no visiculations, tremors, erythremia, or 
midline tenderness.  There was no muscle spasm.  Overall, the 
Board finds this examination provides evidence against a 
higher evaluation. 

The MRI of the veteran's spine showed no evidence of 
neuroforaminal or central canal stenosis.  His alignment was 
described as "adequate."  There was trace L5-S1 
retrolisthesis.  There were no lucencies suggesting fractures 
or pathologic processes.  

It was the examiner's opinion that the veteran's back 
condition had improved.  The veteran himself admitted that 
his pain had improved.  The veteran also admitted that his 
life was not impacted by his low back disability, and that 
his heart condition was the limiting issue in his life (a 
nonservice connected disorder, providing evidence against 
this claim).  The examiner attributed the increased sensation 
found in his left lower extremity to his use of knee braces 
and knee surgery(also a nonservice connected disorder, 
providing evidence against two of the three claims in this 
case).  The veteran stated that there was mild improvement in 
forward flexion.  The examiner concluded that there is no 
impairment in the veteran's activities due to his low back 
disability, providing very serious and highly probative 
medical evidence against the veteran's claims.

At his February 2006 travel Board hearing, the veteran 
testified that his back disability prevented him from 
sleeping at night.  He testified that he sometimes goes two 
or three days without sleep because of the pain.  The veteran 
stated that sometimes the pain radiated to his arms, hands or 
lower neck. 

Overall, the Board finds that the post-service medical 
records and reports provide evidence against the veteran's 
claim.  The veteran does not meet the criteria for a 60 
percent evaluation under DC 5293.  At his February 2006 
hearing, the veteran testified that his left foot is numb, 
which is a symptom consistent with peripheral neuropathy.  
However, the October 2004 examiner denied muscle spasm, 
absent ankle jerk, or other neurological findings.  While the 
veteran's pain is never completely absent, the veteran 
reported at the exam that it does not interfere with his 
daily activities.  Thus, he does not meet all the criteria 
set forth for a 60 percent rating under DC 5293.  In fact, 
the current back disability evaluation could not be justified 
without taking into consideration the entire back problem.    

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 60 percent evaluation under DC 5293.  
38 C.F.R. § 4.7.  The appeal is denied.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran was diagnosed with hypertension 
in 1999.  He was diagnosed with aortic stenosis in 1999 after 
a presyncopal episode.  The veteran suffers from fatigue, 
shortness of breath, and chest pain.  He takes blood thinners 
and his physical activity is limited by his heart condition.  
He suffers from frequent syncopal episodes.  Thus, the 
veteran has a current disability due to his heart condition.  

Service connection may be granted for a disability due to 
undiagnosed illness of a veteran who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6- month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 
§ 1117; 38 C.F.R. 3.317. If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply. VAOPGCPREC 8-98.

The presumption does not apply in this case because there is 
some affirmative evidence of record that the veteran's heart 
condition is genetic, and that he likely had it as a child.  
At a September 2004 VA cardiac examination, the veteran was 
diagnosed with aortic bicuspid stenosis.  The examiner opined 
that the condition was congential and that the veteran most 
likely had it since birth.  This examination provides strong 
evidence against the presumption that the veteran's 
disability is due to an undiagnosed illness or his service.  

A February 2002 Social Security Administration medical 
evaluation reported that the veteran's heart condition might 
be genetic, or because he had no problems prior to 1997, it 
"might" be from chemical exposures during Operation Desert 
Storm.  But the examiner did not make a definite 
determination as to the etiology of the heart condition.  
This evidence provides some very limited evidence in favor of 
the veteran's disability being due to service in the 
Southwest Theater of operations, but the presumption is 
rebutted because there is overwhelming affirmative evidence 
found that relates the heart condition to a genetic defect.  

For rating purposes, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90mm or greater.  
38 C.F.R. § 4.104, DC 7101, Note (1) (2005).  The veteran's 
service medical records (SMRs) indicate that he had a 
diastolic blood pressure of 90mm or higher on four occasions.  
His blood pressure was 142/100 in February 1991, 144/98 and 
112/92 in October 1986, and 128/90 in June 1986.  However, 
the veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for hypertension.  

With regard to the veteran's own contention that he has a 
disability related to service, he is not competent to relate 
a current disability to such service.  Espiritu, 2 Vet. 
App. at 494-5.  

The veteran's SMRs are also completely negative for any 
diagnosis of or treatment for a heart condition.  The 
veteran's post-service medical records contain no evidence 
that the veteran's heart condition or hypertension is related 
to his military service, with the exception of the February 
2002 SSA assessment that states the heart condition might be 
related to chemical exposure or might be genetic.  There is 
no evidence whatsoever linking his heart disability or 
hypertension to his service-connected low back disability.  
With the exception of the SSA report, the medical records and 
facts cited above are entitled to great probative weight and 
provide evidence against this claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against this 
claim.  The appeal is denied. 38 U.S.C.A. § 5107(b).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has two service-connected disabilities: residuals 
of a low back injury rated as 40 percent disabling, and 
migraines rated as 30 percent disabling.  The veteran's 
combined disability rating is 60 percent.  Therefore, the 
percentage criteria of 38 C.F.R. § 4.16(a) are not met.  
Moreover, the Board finds no basis for an extra-schedular 
award of TDIU.  

The rational as to why the veteran is not entitled to a 
higher rating for his service connected headaches is clearly 
established within the Board's October 2002 decision.  The 
Board fully incorporates this decision into the determination 
in this case.  Evidence received since the October 2002 
decision is found to not provide a basis to grant the veteran 
an increase for this disability.  In fact, the evidence 
received since 2002, as cited above, is found to provide more 
reasons to deny the TDIU claim. 

The veteran testified at his February 2006 travel Board 
hearing that he was last employed in 1995 or 1996.  In April 
2002, SSA granted the veteran's claim for disability 
commencing on April 1, 1999.  The veteran's impairments 
included knee surgery, a heart condition, and a low back 
disability.  The decision took note of the veteran's 
comparatively young age (42) and recommended that a medical 
review be conducted within 15 months "because his condition 
may improve in the near future."  

At the February 2006 hearing, the veteran attributed his 
unemployment to a combination of his low back disability, 
migraines, and his non-service-connected heart and knee 
conditions.  

At his October 2004 VA spine examination, the veteran 
admitted that most of the limitation in his physical activity 
was due to his non-service-connected heart condition.  The 
examiner found the veteran to be employable because his low 
back disability caused no impairment in his activities of 
daily living.  The examiner further opined that other 
individuals with similar laminectomy changes and back pain 
are employed full time and perform full time work demands.  
Such a statement from the examiner is found to be entitled to 
great probative weight and provides very negative evidence 
against this claim.

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities.  Consequently, submission of this 
case to the Director, Compensation and Pension Service, for 
extraschedular consideration is not warranted. 

The service-connected disabilities may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough. Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the veteran has been found to be totally disabled by 
the Social Security Administration due to many serious 
nonservice-connected disorders, the knee and heart.  An 
anxiety disorder was also cited.  While the veteran has been 
unemployed for many years, this fact, in and of itself, does 
not provide a basis to determine that the veteran's service-
connected disabilities have caused this unemployment.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.  In 
this case, the veteran has not worked in several years.  
However, this fact, in and of itself, does not provide a 
basis to conclude that the veteran's service-connected 
disabilities caused his unemployment.  The SSA determination, 
which cited disabilities not related to service, and the 
medical evidence cited above supports the Board' s finding.  
Accordingly, the weight of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disabilities under both 38 C.F.R. § 4.16(a) 
and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities, and the evidence on file, including some of the 
veteran's own statements, provide highly probative evidence 
against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R.  § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected low back 
disability and migraines.  Therefore, the appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2004 and January 2001, as well as information 
provided in the November 2004 and January 2002 SSOCs, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the November 2004 and January 2002 
SSOCs include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO did not provide VCAA notice prior 
the adverse decisions on appeal, which were issued in 
November 1999 and January 2000, prior to the enactment of the 
VCAA.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, as the Board has already determined that the veteran 
has received all required VCAA notice, any defect in timing 
of the VCAA notice results in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The RO did specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim in the 
August 2004 VCAA notice letter.  Pelegrini, at 120-21.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, the 
Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  The Board has also remanded this case to 
assist the veteran with his case.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2005 and August 2003 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


ORDER

Entitlement to a disability evaluation greater than 40 
percent for residuals of a low back injury with a 
laminectomy, to include symptoms of fatigue and insomnia is 
denied.  

Entitlement to service connection for hypertension, heart 
murmur, and aortic insufficiency with bicuspid valve is 
denied.  

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


